Citation Nr: 1627169	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-19 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES
 
1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder, to include as secondary to residuals of a right foot injury with degenerative changes of the first metatarsal.
 
2. Entitlement to service connection for a low back disorder, to include as secondary to residuals of a right foot injury with degenerative changes of the first metatarsal.. 
 
3. Entitlement to service connection for a disability manifested by muscle pain, to include as due to undiagnosed illness.
 
4. Entitlement to service connection for a right hip disorder, to include as secondary to residuals of a right foot injury with degenerative changes of the first metatarsal and/or right knee osteoarthritis.
 
 

REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
K. Parke, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1976 to November 1979 and March 2005 to January 2006 with additional service in the National Guard. 
 
This appeal is before the Board of Veterans' Appeals (Board) on appeal from January 2011 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, the Board remanded the claims for additional development and adjudicative action.  Since the Board's July 2015 remand, the RO granted service connection for right knee osteoarthrosis.  That decision has not been appealed. 
 
The Veteran testified during a videoconference hearing held at the RO before the undersigned  in September 2011.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
 
The issues of entitlement to service connection for a skin disorder of the hands, to include as secondary to tinea pedis; and entitlement to an increased rating for an adjustment disorder with anxious mood, sleep disturbance, and fatigue were previously referred by the Board in its December 2012 and July 2015 decisions.  These issues remain unadjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).
 
The issue of entitlement to service connection for a right hip disorder, to include as secondary to residuals of a right foot injury with degenerative changes of the first metatarsal and/or right knee osteoarthrosis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
 
 
FINDINGS OF FACT
 
1. In a September 2006 unappealed rating decision VA denied entitlement to service connection for a low back disorder. 
 
2. Additional evidence has been obtained since the September 2006 rating decision which relates to an unestablished fact necessary to substantiate this previously denied claim.
 
3. The Veteran's lumbosacral degenerative arthritis was present to a compensable degree seven months after he left active military service. 
 
4. The Veteran does not have a distinct disorder manifested by muscle pain, to include as due to an undiagnosed illness.
 
 

CONCLUSIONS OF LAW
 
1. The September 2006 rating decision denying entitlement to service connection for a low back disorder is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§3.104(a), 20.200, 20.302 (2015).
 
2. New and material evidence has been received since the September 2006 rating decision to reopen the claim. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
 
3. Lumbar degenerative arthritis is presumed to have been incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
 
4. A disorder manifested by muscle pain, to include as due to an undiagnosed illness, was not incurred or aggravated inservice and such a disorder may not be presumed to have been so incurred.  38 U.S.C.A. § 1110, 1131, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
With respect to the Veteran's claims addressed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
New and Material Evidence
 
In a September 2006 rating decision VA denied entitlement to service connection for a low back condition. The basis for that decision was that there was no evidence that a chronic low back disorder was incurred in or was caused by active military service. The Veteran did not appeal, and the September 2006 decision is final.  38 U.S.C.A. § 7105.
 
When a claim to reopen is presented VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).
 
New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
Having reviewed the evidence the Board will reopen the claim.  This decision is based primarily upon a September 2010 VA medical examination.  The evidence is new and addresses whether the Veteran's low back disorder relates to his service connected residuals of a right foot injury or to his active military service. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
 
Service Connection
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
 
Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).
 
Low Back Disorder
 
In this case, the service treatment records show upon entry into active duty in March 2005, the Veteran's spine was examined and determined to be normal.  In August 2006, seven months after the Veteran left active service, he was diagnosed with degenerative arthritis of the lumbosacral spine and reported painful motion.  The Veteran's degenerative arthritis of the lumbosacral spine is presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
The benefit sought on appeal is allowed.
 
Muscle Pain
 
Pursuant to 38 U.S.C.A. § 1117, "a Persian Gulf Veteran with a qualifying chronic disability," Id.; 38 C.F.R. § 3.317(a)(1).  As the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, he is a Persian Gulf Veteran.
 
There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to 38 U.S.C.A. § 1117.  Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection."  38 U.S.C.A. § 1117(a)(2)(A), (B), (C); 
38 C.F.R. § 3.317(a)(2)(i)(B).
 
VA has defined a medically unexplained chronic multisymptom illness as "a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).
 
The statute provides three examples of a medically unexplained chronic multisymptom illness: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  38 U.S.C.A. § 1117(a)(2)(i)(B).  The regulation provided these same examples in 38 C.F.R. § 3.317(2)(B), however, it was amended to change the third example from irritable bowel syndrome to functional gastrointestinal disorders.  See 76 Fed. Reg. 41696 (July 15, 2011) (codified at 38 C.F.R.§ 3.317(a)(2)(i)(B)(3), effective August 15, 2011 and applicable to claims pending before, filed with or remanded to VA on or after August 15, 2011).  A note to this provision defines functional gastrointestinal disorders to include a list of specific functional gastrointestinal disorders including irritable bowel syndrome. 38 C.F.R. § 3.317(a)(2)(i)(B)(3), Note.
 
Along with the three examples of a medically unexplained chronic multisymptom illness provided by 38 U.S.C.A. § 1117(a)(2)(B), Congress has provided a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multisymptom illness that includes: skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory system symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders.  See 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).
 
The provisions of 38 C.F.R. § 3.317(a)(ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis." The definition of "medically unexplained chronic multisymptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology."
 
The Board has reviewed all service treatment records and all VA medical records from February 2003 to October 2015.  These records do not include any complaints of a distinct disability manifested by muscle pain that is not already linked to a service-connected disorder or a distinct injury, such as the Veteran's fall at his home. They do not reveal ongoing complaints of muscle pain.  The service medical records do not note complaints of unexplained muscle pain.  The examiner who provided the Veteran's October 2015 VA medical opinion noted that the Veteran did not have any prior evaluation or treatment for muscle pain.  The examiner opined that whatever muscle pain the Veteran previously had was resolved, and that his muscle pain was less likely than not due to his active military service.  Without competent evidence of a disorder due to muscle pain and evidence linking a current disorder due to muscle pain to service, the benefit sought on appeal cannot be granted.  While the appellant is competent to report his history of muscle pain since active duty, he is not competent to state that his prior pain is due to an undiagnosed illness linked to his military service.  Such an opinion requires specialized medical knowledge and training which the appellant is not shown to have.  As such; the preponderance of the most probative evidence is against the claim.  The claim is denied.

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, to the extent that the benefits sought on appeal are denied the evidence preponderates against the claims, and as such the doctrine has no application.  38 U.S.C.A. § 5107.
 
 
ORDER
 
New and material evidence having been received; the claim of entitlement to service connection for a low back disorder is reopened.
 
Entitlement to service connection for a lumbar degenerative arthritis is granted. 
 
Entitlement to service connection for a disorder manifested by muscle pain is denied. 
  
REMAND
 
Since the Veteran's last VA medical examination and opinion, he has been service-connected for right knee osteoarthrosis.  Hence, a new medical opinion is necessary to resolve whether the Veteran's claimed right hip disorder is related to that disorder, or due to a combination of orthopedic disorders.  
 
Accordingly, the case is REMANDED for the following action:
 
1. Contact the Veteran and request that he sign authorizations identifying the names and addresses of all providers who have treated him for a right hip disorder since separation from active duty in January 2006.  This includes identifying treatment provided by any private and/or VA health care provider.  After securing any necessary releases, the RO should request any records that are not already of record.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond..

2.  Thereafter, the Veteran should be afforded a VA orthopedic examination.  The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any right hip disability.  A complete rationale for any opinions expressed must be provided.  The examiner must provide an opinion, and supporting rationale, addressing whether it is as likely as not (a 50 percent or greater probability) that any currently diagnosed right hip disorder:

(a) had its onset during either of the Veteran's periods of active duty (November 1976 to November 1979 and March 2005 to January 2006); if not,
 
(b) whether arthritis of the right hip was compensably disabling within one year of separation from active duty (including a specific discussion of the degenerative changes of the sacroiliac joints found during the Veteran's August 2006 VA medical examination); or 
 
(c) whether any diagnosed right hip disorder is caused by residuals of a right foot injury with degenerative changes of the first metatarsal and/or right knee osteoarthrosis; or

(d) whether any diagnosed right hip disorder is permanently aggravated (worsened beyond natural progression) by residuals of a right foot injury with degenerative changes of the first metatarsal and/or right knee osteoarthrosis.
 
A complete and fully reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

The examining physician is advised that she/he must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The physician is advised that while the Veteran is not competent to state that he has suffered from right hip arthritis since service, he is competent to state that he has had right hip pain since active duty.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  
 
The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
3. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  
 
4. Readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


